966 F.2d 1451
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clayton COFFEY;  Ruth Coffey;  John E. Owens;  Linda FayeOwens;  James E. Hawk;  Judy Hawk, Plaintiffs-Appellants,v.FOAMEX, L.P.;  Recticel Foam Corporation, Defendants-Appellees.
No. 92-5475.
United States Court of Appeals, Sixth Circuit.
May 21, 1992.

1
Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Plaintiffs filed a notice of appeal from the March 3, 1992, order of the district court granting partial summary judgment in favor of defendants.   The order is not a final order as it specifically provides that the motion to dismiss the claims of the female plaintiffs for personal injuries due to chemical exposure is denied.   A show cause order was entered directing plaintiffs to responded with respect to the jurisdiction of this court by April 30, 1992.   Plaintiffs have not responded to the show cause order or otherwise demonstrated any basis for jurisdiction in this court.


3
This court has a duty to consider sua sponte whether appellate jurisdiction is properly invoked.   Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 740 (1976);   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam).   We conclude that this court lacks jurisdiction in this appeal.   See William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).


4
It therefore is ORDERED that this appeal is sua sponte dismissed for lack of jurisdiction.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation